Citation Nr: 0715194	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  05-06 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for skin disorder.  

2.  Entitlement to service connection for a claimed back 
disorder.  

3.  Entitlement to service connection for claimed hepatitis 
C.  

4.  Entitlement to a rating in excess of 10 percent for the 
service-connected residuals of gunshot wound of the right 
thigh.  

5.  Entitlement to a rating in excess of 10 percent for the 
service-connected post-traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to July 
1969.  He had service in the Republic of Vietnam, where his 
awards and decorations included the Combat Infantryman Badge 
and Purple Heart Medal.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision by the RO.  

The claims of service connection for skin disorder and 
hepatitis C and for an increased rating for the service-
connected PTSD are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The additional evidence associated with the record is 
neither cumulative nor redundant and, in connection with 
evidence previously assembled, does relate to an 
unestablished fact and raise a reasonable possibility of 
substantiating the claim of service connection for skin 
disorder.  

3.  The veteran currently is not shown to have a back 
condition due to any event or incident of his period of 
active service.  

4.  The service-connected gunshot wound residuals of the 
right thigh currently are shown to be productive of a 
disability picture that more nearly approximates that of 
moderately severe muscle impairment.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for a skin disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  

2.  The veteran does not have a back disability due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2006).  

3.  The criteria for the assignment of a rating of 30 percent 
for the service-connected residuals of gunshot wound of the 
right thigh have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.56, 4.73 
including Diagnostic Code 5315 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
of service connection for skin and back disorders, as well as 
his claim for an increased rating for his service-connected 
residuals of gunshot wound of the right thigh.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

In a letter, dated in March 2004, the RO informed the veteran 
that in order to establish entitlement to an increased 
rating, the evidence had to show that the residuals of a 
gunshot wound of the right thigh had gotten worse.  

The RO informed the veteran that in order to establish 
service connection for a particular disability, there had to 
be competent evidence of current disability (generally, a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  

The RO noted that it had denied service connection for skin 
disability in December 1986 and that such decision and had 
become final.  

The RO informed the veteran that in order to successfully 
reopen a previously and finally disallowed claim, the law 
required the presentation of a special type of evidence-
evidence that was both new and material.  The RO then 
explained the meaning of new and material evidence.  See Kent 
v. Nicholson, 20 Vet. App. 1, 10 (2006).  In particular, the 
RO stated that it needed evidence of a relationship between 
the veteran's skin disability and dioxin exposure.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which were not in possession of the Federal 
government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Not only did the foregoing notice comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the Statement of the Case (SOC) set forth the text of 
those laws and regulations.  Moreover, the SOC and the 
Supplemental Statement of the Case (SSOC) notified the 
veteran and his representative of the evidence which had been 
obtained in support of the veteran's appeal.  

In considering this appeal, the Board is aware that VA must 
notify the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  However, the absence of such 
notification is not prejudicial in this case.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Where, as here, service connection and an increased rating 
are denied, no disability rating or effective date is 
assigned.  Consequently, further discussion in that regard is 
effectively moot.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims of service connection for 
skin disability and back disability, as well as his claim for 
increased ratings for his service-connected residuals of 
gunshot wound of the right thigh.  

It appears that all evidence relevant to those claims has 
been obtained and associated with the claims folder.  Indeed, 
the veteran has not identified any further outstanding 
evidence (that has not been sought by VA), which could be 
used to support any of those claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect to his 
claims of service connection for skin and back disorders and 
his claim for an increased rating for the residuals of 
gunshot wound of the right thigh.  As such, there is no 
prejudice to the veteran due to a failure to assist him with 
those claims.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006) (discussing prejudicial error).  

Therefore, with respect to those issues further action is 
unnecessary in order to meet VA's statutory duty to assist 
the veteran in the development of his appeal.  See, e.g., 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  


II.  Facts and Analysis

A.  Service Connection Claims

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In this regard, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  


1.  Skin Condition

The veteran asserts that his skin condition is the result of 
his exposure to Agent Orange during his service in the 
Republic of Vietnam.  

In December 1986, when the RO first considered the veteran's 
claim, exposure to Agent Orange was generally presumed for 
veterans who had served in Vietnam.  38 C.F.R. § 3.311a(b) 
(1986).  If the veteran developed chloracne within 3 months 
of his last date of exposure, service connection for that 
disorder was also presumed.  38 C.F.R. § 3.311a(c) (1986).  

However, that presumption did not preclude the veteran from 
establishing service connection for any disease or disorder 
shown by sound scientific or medical evidence to have been 
incurred in or aggravated by service.  38 C.F.R. § 3.311a(g) 
(1986).  

The evidence on file in December 1986 consisted of the 
veteran's service medical records; the reports of VA 
examinations performed in April 1970, November 1981 and 
September 1986; and a September 1981 report from J. P. P., 
M.D.  

During his April 1967 service entrance examination, it was 
noted that the veteran had a history of skin disease 
manifested by boils.  However, the service medical records do 
not show other complaints or findings referable to a skin 
disorder.  

In fact, there were no recorded manifestations of skin 
disease until a September 1986 VA examination.  The veteran 
demonstrated scaling on his right hand and both feet and had 
a diagnosis of dermatophytosis.  The examiner stated that it 
was not due to Agent Orange exposure.  

During the September 1986 VA examination, it was noted that, 
four years earlier, the veteran had undergone a VA Agent 
Orange Protocol examination.  However, the report of that 
examination was not included with the claims folder.  

The veteran was notified of the December decision, as well as 
his appellate rights; however, a notice of disagreement was 
not received with which to initiate an appeal.  

Accordingly, that decision became final under the law and 
regulations then in effect.  38 U.S.C.A. § 4005 (1982); 38 
C.F.R. §§ 19.192 (1986).  The veteran now requests that his 
claim of entitlement to service connection for skin disease 
be reopened.  

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105.  The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.  

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

If new and material evidence is presented, the Board may then 
proceed to evaluate the merits of the claim but only after 
insuring that the duty to assist the veteran in the 
development of his claim has been fulfilled.  See, Elkins v. 
West, 12 Vet. App. 209 (1999).  

Following the RO's December 1986 decision, VA added several 
other diseases to the list which were presumed to be the 
result of exposure to Agent Orange:  acneform disease 
consistent with chloracne; Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116(a)(2) (West 2002); 38 
C.F.R. § 3.309(e) (2006).  

The evidence added to the record since the RO's December 1986 
decision consists of an undated VA form concerning the 
initial data base for exposure to toxic chemicals; reports of 
the veteran's treatment by private health care providers from 
December 1978 to March 2005; VA outpatient treatment records, 
dated in June 1981 and including the report of a VA 
dermatology consultation; a September 1981 letter from a VAMC 
concerning the veteran's desire for further care for his 
dermatology condition; and reports of VA examinations 
performed in January 1989 and March 2004.  

This evidence had not previously been addressed by the RO.  
It is material in that it shows that the veteran underwent 
examinations that showed evidence of skin disease.  

Such evidence is neither cumulative nor redundant of the 
evidence of record in September 1996 and is potentially 
significant in adjudicating the veteran's claim.  As such, it 
is sufficient to reopen the claim.  To this extent, the 
appeal is allowed.  


2.  Back Disorder

The veteran's service medical records are negative for any 
complaints or findings of back condition during his period of 
active duty.  

During a VA consultation in June 1981, the veteran complained 
of having back pain; however, there were no findings of back 
disability.  Other post-service records are negative for 
identifiable back pathology.  Absent evidence of current 
disability, service connection must be denied.  

In arriving at the foregoing decision, the Board notes that 
the only support for service connection for back disability 
comes from the veteran.  As a layman, however, the veteran is 
only qualified to report on matters which are capable of lay 
observation.  

The veteran is not shown to be qualified to render opinions 
which require medical expertise, such as the diagnosis or 
cause of a particular disability.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, his opinion, without more, cannot be considered 
competent evidence to establish service connection in this 
case.  


B.  Increased Rating 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2006).  

The veteran's service-connected residuals of a shell fragment 
wound of the right thigh are rated in accordance with 38 
C.F.R. § 4.73, Diagnostic Code 5315.  That Diagnostic Code is 
applicable to impairment of Muscle Group XV which consists of 
the mesial thigh group:  (1) the adductor longus; (2) the 
adductor brevis; (3) the adductor magnus; and (4) the 
gracillis.  

Those muscles variously control adduction and flexion of the 
hip and flexion of the knee.  A 10 percent rating is 
warranted for moderate impairment of Muscle Group XV, while a 
30 percent rating is warranted for moderately severe 
impairment.  38 C.F.R. § 4.73, Diagnostic Code 5315.  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present (current rating period) level of 
disability is of primary concern.  Although the recorded 
history of a disability is for consideration in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, in accordance with 38 C.F.R. §§ 4.1 and 4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected disability.  

In evaluating muscle injuries from gunshot wounds 
consideration is given to the history and complaints 
associated with the particular injury, as well as the current 
objective findings.  38 C.F.R. § 4.56; see Robertson v. 
Brown, 5 Vet. App. 70 (1993).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, and impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  

The provisions of 38 C.F.R. 4.56 also provide guidance in 
classifying the level of impairment due to muscle injuries, 
e.g., slight, moderate, moderately severe, or severe.  The 
various levels are determined by evaluating the type of 
injury; the history and complaint associated with the injury; 
and the objective findings.  

Moderate muscle disability may typically result from a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell, or shrapnel fragment, 
without the explosive effect of a high velocity missile and 
residuals of debridement or prolonged infection.  38 C.F.R. § 
4.56(d)(2).  

The history of the injury is shown by service department 
records or other evidence of in-service treatment for the 
wound and a record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Id.  

Objective findings include entrance and, possibly, exit 
scars, small or linear, indicating a short track of the 
missile through muscle tissue; some loss of deep fascia or 
muscle substance or impairment of muscle tonus; and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  Id.  

Moderately-severe disability of the muscles is caused by a 
through and through or deep penetrating wound by a small 
high-velocity missile or large low-velocity missile, with 
resultant debridement, prolonged infection, or sloughing of 
soft parts, and intermuscular scarring.  38 C.F.R. § 
4.56(d)(3).  

History and complaints are demonstrated by service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of the wound; a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability; and, if present, evidence of inability to keep up 
with work requirements.  Id.  

Objective findings include entrance and, if present, exit 
scars indicating the track of the missile through one or more 
muscle groups and indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  Id.  

In May 1968, while serving in the Republic of Vietnam, the 
veteran sustained a through-and-through gunshot wound of the 
mid-portion of the posterior thigh.  There was no artery or 
nerve involvement.  The wound was debrided and underwent 
delayed primary closure.  After approximately three weeks of 
hospitalization, the veteran was returned to duty.  

In July 1968, it was noted that the veteran's right thigh 
wound had healed very well and had not given him any 
problems.  Indeed, during his service separation examination 
in June 1969, there were no recorded complaints or clinical 
findings pertaining to the wound.  

During his initial VA examination in April 1970, the veteran 
complained of cramps in his leg.  He denied missing any time 
from work, and there were no findings of associated pain, 
swelling, tenderness or palpable bumps.  Moreover, the X-ray 
studies revealed no evidence of bony injury, metallic 
densities, or soft tissue abnormality.  

A September 1981 medical statement reported that the veteran 
had recurrent spasms and pain in the right thigh with 
consequent difficulty in ambulation and lost time from work.  

During the March 2004 VA examination, the veteran complained 
of intermittent right posterior thigh pain brought on by 
prolonged sitting or ambulation.  There was a healed 4 inch 
postoperative transverse scar over the left posterior thigh.  
There was a notation of "minimal" associated tissue loss 
and adhesions.  

There was no damage to the tendons, bones, joints or nerves.  
The veteran's muscle strength was noted to be within normal 
limits, and there was no muscle herniation.  The X-ray 
studies of the right thigh were within normal limits.  

In this case, the evidence shows that the veteran sustained a 
through and through gunshot wound of the right posterior 
thigh that required debridement and delayed primary closure 
with additional convalescent care.  The veteran was able to 
return to duty following recovery.  

Since that time, the veteran is shown to have complained of 
pain and cramping related to the injury suffered in service.  
The medical records in this regard show signs and symptoms 
related to muscle injury and suggest some difficulty 
maintaining work requirements.  

The veteran currently is not shown to have retained foreign 
bodies or related bony or joint manifestations due to the 
wound, but there currently is a showing consistent with 
related loss of power, weakness and lowered threshold of 
fatigue.  The recent VA examination also indicated some loss 
of muscle substance on the right side.  Impaired strength and 
endurance also were suggested by the veteran's recent 
complaints.  

Based on its review of the entire evidentiary record, the 
Board finds that the service-connected right thigh gunshot 
wound residuals are now shown to be manifested by a level of 
disablement that more closely resembles that of moderately 
severe muscle impairment.  

Therefore, given the veteran's current complaints reflective 
of increasing symptoms, a rating of 30 percent is for 
application in this case.  



ORDER

As new and material evidence to reopen the claim of service 
connection for a skin disorder has been received, the appeal 
to this extent is granted, subject to further action as 
discussed hereinbelow.  

Service connection for back condition is denied.  

An increased rating of 30 percent for the service-connected 
residuals of gunshot wound of the right thigh is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  



REMAND

Inasmuch as the veteran has presented new and material 
evidence to support his claim of service connection for skin 
disorder, VA may proceed to evaluate the merits of that 
claim.  Elkins.  It would be premature for the Board to do so 
prior to the RO, as it could result in prejudice to the 
veteran's claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); VAOPGCPREC 16-92.

With respect to his claim of service connection for hepatitis 
C, the veteran asserts that this is related to the gunshot 
wound injury sustained in service.  Although the hepatitis C 
is first reported in the late 1990's, the veteran has not 
been examined by VA in this regard.  

With respect to his claim for an increased rating for PTSD, 
the veteran last underwent a VA psychiatric examination in 
March 2004.  Following the examination, the examiner 
recommended that the veteran seek psychiatric treatment for 
symptoms which had been present for many years and which did 
not seem to be remitting.  

As noted, VA has a duty to notify the veteran of the criteria 
for a potential disability rating and potential effective 
date should the claimed benefits be granted.  
Dingess/Hartman.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should notify the veteran of 
the criteria for a potential disability 
rating and potential effective date 
should the claimed benefits be granted 
for service connection for skin 
disability or hepatitis C or for an 
increased rating for PTSD.  
Dingess/Hartman.  

2.  The RO should take appropriate steps 
to obtain the veteran's VA treatment 
records since 2004.  He also should be 
informed that he can provide any medical 
evidence to support his claim.  

3.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the health care providers 
who have treated him since March 2004 for 
his psychiatric disability.  Based on his 
response, the RO should request copies of 
the treatment records from any identified 
medical care provider.  The veteran also 
should be asked to provide any such 
records that he may have in his 
possession.  

4.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and likely etiology of the claimed 
skin disorder.  The claims folder must be 
made available to the examiner for 
review, and the examiner must verify that 
the claims folder has, in fact, been 
reviewed.  

Based on his/her review of the case, the 
examiner should render an opinion (with 
rationale) as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran has current skin disability 
that had its clinical onset in service or 
is due to the exposure to Agent Orange or 
other event of his service.  

5.  The veteran also should be scheduled 
for a VA examination to determine the 
nature and likely etiology of the claimed 
liver disorder.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, been reviewed.  

Based on his/her review of the case, the 
examiner should render an opinion (with 
rationale) as to whether it is more 
likely than not; at least as likely as 
not; or less likely than not that the 
veteran has current disability manifested 
by hepatitis C is the result of any event 
or incident of his service, including as 
due to the gunshot wound injury or 
related treatment in service.  

6.  The veteran also should be afforded 
for a VA examination to determine the 
current extent of the service-connected 
PTSD.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, been reviewed.  

7.  Following completion of all indicated 
development, the RO should adjudicate the 
claims of service-connection for skin 
disorder and hepatitis C and for an 
increased rating for the service-
connected PTSD.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
must be furnished an SSOC and afforded an 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran need take no action unless he is notified to do 
so.  It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


